Case: 17-14341    Date Filed: 04/30/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-14341
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:16-cr-00197-CG-B-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

LUIS MEDINA,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                                (April 30, 2018)

Before WILLIAM PRYOR, JILL PRYOR and FAY, Circuit Judges.

BY THE COURT:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Medina’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
              Case: 17-14341    Date Filed: 04/30/2018   Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Al-Arian, 514 F.3d
1184, 1192-93 (11th Cir. 2008) (noting that this Court is “especially dubious” of

implicit promises where a plea agreement contains an integration clause and the

defendant denied relying on other promises in pleading guilty).




                                         2